Citation Nr: 0619170	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-25 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
December 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (the RO).

Procedural history

The RO initially denied the veteran service connection for a 
left knee disability in an unappealed June 1966 rating 
decision.  Thereafter, rating decisions dated in May 1982 and 
January 1990 declined to reopen the claim on the grounds that 
new and material evidence had not been submitted.  The 
veteran appealed the January 1990 denial to the Board, which 
in a May 1992 decision also declined to reopen the claim on 
the ground that new and material evidence had not been 
submitted.  

Most recently, in December 2002, the veteran submitted an 
additional request that his service-connection claim for a 
left knee disability be reopened.  The February 2003 declined 
to do so, and the veteran appealed.

The record reflects that a motion to advance this case on the 
docket was filed on the on the veteran's behalf by his 
representative in January 2006.  Taking into consideration 
the veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2005).  

Following the advancement of the veteran's case on the 
docket, the Board remanded the claim in January 2006 to 
afford the veteran a hearing.  Pursuant to the Board's 
remand, the veteran presented testimony before the 
undersigned Veterans Law Judge at the RO in April 2006.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  Subsequent to his hearing, the 
veteran submitted additional medical evidence directly to the 
Board.  He has waived review of this evidence by the RO.  See 
38 C.F.R. § 20.1304 (2005).

As will be discussed in detail, the Board is reopening the 
veteran's claim.  
The issue of his entitlement to service connection for a left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, D.C.

Issues not on appeal

A December 2003 rating decision denied the veteran an 
increased rating for the veteran's service-connected right 
knee disability.  The veteran was also denied service 
connection for a left knee disability, claimed as secondary 
to his service-connected right knee disability, in a 
September 2005 rating decision.  To the Board's knowledge, 
the veteran has not disagreed with those issues and they are 
therefore not in appellate status.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

[The Board notes in passing that the veteran's secondary 
service connection claim, which was denied by the RO in  
September 2005, is an issue which is distinct from his 
request to reopen his previously-denied service-connection 
claim.  An appeal has been perfected regarding the direct 
service connection (i.e. new and material evidence) issue 
only.  The secondary service connection claim is therefore 
not currently before the Board and will be addressed no 
further herein].


FINDINGS OF FACT

1.  An unappealed May 1992 Board decision declined to reopen 
the veteran's previously-denied service-connection claim for 
a left knee disability. 

2.  The evidence associated with the claims file subsequent 
to the May 1992 Board decision raises a reasonable 
possibility of substantiating the claim on the merits.

CONCLUSIONS OF LAW

1.  The Board's May 1992 decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  Since the May 1992 Board decision, new and material 
evidence has been received and the claim of entitlement to 
service connection for a left knee disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for a 
left knee disability.  He essentially contends that his 
current left knee condition is the product of an in-service 
motor vehicle accident.  [Service connection has been granted 
for a right knee disability stemming from the same accident].

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

Initial matter - the Veterans Claims Assistance Act of 2000 
(VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

As discussed elsewhere in this decision, the Board is 
reopening the veteran's claim.  Any deficiency in VCAA 
compliance regarding the matter of whether new and material 
evidence has been submitted to reopen the claim has therefore 
been rendered moot by the Board's reopening.  Because the 
veteran is not prejudiced by any non-compliance with the 
provisions of the VCAA (as his claim is being reopened), 
a lengthy VCAA discussion is unnecessary.  The Board will 
therefore proceed to analyze the merits of the claim.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed are final.  See 
38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2005).  Pursuant to 38 
U.S.C.A. § 5108, a finally-disallowed claim may only be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all filed on or after August 29, 2001.  See 
66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. 
§ 3.156(a)].  Because the veteran filed his current claim to 
reopen in December 2002, the current version of the 
regulation, which is set out in the paragraph immediately 
following, is operative.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

An adjudicator must follow a two-step process in evaluating 
previously-denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis

The Board's May 1992 decision declined to reopen the 
veteran's claim, essentially because the second and third 
Hickson elements (evidence of in-service incurrence of injury 
or disease and medical nexus) had not been established.  

Since the May 1992 Board decision, new and material evidence 
addressing these missing elements has been submitted.  Most 
importantly, the veteran submitted a June 2006 statement from 
E.M., a VA nurse practitioner, who stated that "it is at 
least as likely as not that [the veteran's] left knee 
condition is related to the motor vehicle accident in 1945, 
for which service connection for the right knee was 
established."  Such statement represents competent medical 
evidence regarding Hickson element (3), medical nexus.  
Moreover, by suggesting a relationship between the veteran's 
current left knee disability and his in-service accident, 
E.M. impliedly found that the veteran did in fact sustain a 
left knee injury in service.  E.M.'s statement therefore also 
addresses the second Hickson element, in-service incurrence 
of disease or injury.  In this connection, the Board observes 
that it is undisputed that the 1945 motor vehicle accident 
did occur; the question was whether both knees, rather than 
just the service-connected right knee, were injured.  
[The Board also observes in passing that the veteran's 
service medical records, which were previously of record in 
the claims folder, include complaints of bilateral leg pain 
following the in-service accident.]

During his personal hearing in April 2006, and in various 
submissions to the Board, the veteran has also provided 
significant added detail regarding the circumstances 
surrounding his in-service accident, to include indicating 
that both knees were injured.  His statements serve to 
amplify earlier statements made about such accident and are 
presumed credible under Justus.  

Taken together, E.M.'s nexus opinion and the testimony of the 
veteran raise a reasonable possibility of substantiating the 
claim.  

In summary, after reviewing the record, and for reasons 
expressed above, the Board is of the opinion that the veteran 
has submitted new and material evidence which is sufficient 
to reopen his claim of entitlement to service connection for 
a left knee disability.  



Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.

(i.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal on a de novo basis.  See 38 U.S.C.A. § 7104(a) (West 
2002).  The standard of review changes at this juncture and 
is as follows.  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In that connection, the 
Board observes that the Justus presumption of credibility 
does not apply after a claim has been reopened.  

The Board wishes to make it clear that the evidence discussed 
above, although adequate for the limited purposes of 
reopening the claim, may not be sufficient to allow the grant 
of the benefits sought.  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  All evidence must be evaluated in 
arriving at a decision on the merits.  See 38 U.S.C.A. § 
7104(a) (West 2002) and Madden, supra.



(ii.) VA's statutory duty to assist

The statutory duty to assist also comes into play at this 
juncture.  See 38 U.S.C.A. § 5103A (West 2002).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2005).

For reasons set forth below in the REMAND section of this 
decision, the Board believes that further evidentiary 
development of this claim is in order.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disability 
is reopened; to this extent only, the appeal is granted.


REMAND

The evidentiary record is still somewhat unclear regarding 
the exact onset and nature of the veteran's left knee 
disability.  

E.M.'s opinion, although sufficient to reopen the claim, must 
now be evaluated in light of all of the evidence of record.  
The Board notes that E.M.'s five-sentence opinion provided no 
explanation or underlying rationale for her ultimate 
conclusion that the veteran's left knee disability is the 
product of his in-service motor vehicle accident.  Moreover, 
E.M. did not address the veteran's medical history and did 
not account for the multiple-year gap between the veteran's 
single complaint of left leg pain in service and the initial 
diagnosis of a left knee condition in the record, many years 
thereafter.  The Board believes that remand of the case is 
necessary to obtain an additional medical opinion addressing 
these crucial questions.

This remand will also afford the veteran and his 
representative the opportunity to submit additional evidence, 
which they may not have felt was necessary in the narrower 
confines of the claim to reopen.    

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for review of the 
file by a VA physician.  After reviewing 
the veteran's VA claims folder (and in 
particular the service medical records), 
the reviewer should provide an opinion as 
to whether the veteran's current left 
knee disability is at least as likely as 
not related to any incident of service, 
including his in-service motor vehicle 
accident.  If the reviewer deems it 
necessary, the veteran should undergo 
physical examination and/or diagnostic 
testing.  The reviewing physician's 
opinion should be associated with the 
veteran's VA claims folder.

2.  Thereafter, VBA must readjudicate the 
issue on appeal on a de novo basis.  If 
the decision remains unfavorable to the 
veteran, a supplemental statement of the 
case should be prepared, and the veteran 
and his representative should be provided 
an appropriate period of time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


